Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered November 1, 2011, which, to the extent appealable, denied petitioner’s motion to renew his article 78 petition challenging a determination by the New York State Division of Human Rights, unanimously affirmed, without costs.
The IAS court properly denied the motion to renew, as petitioner submitted no new facts in support of his petition (William P. Pahl Equip. Corp. v Kassis, 182 AD2d 22, 27 [1992], lv denied in part and dismissed in part 80 NY2d 1005 [1992]; Foley v Roche, 68 AD2d 558, 568 [1979]). Concur — Gonzalez, P.J., Andrias, Saxe, DeGrasse and Román, JJ.